            Case 5:20-cv-06217-JLS Document 9 Filed 03/01/21 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JIMI ROSE,                                    :
      Petitioner,                             :
                                              :
       v.                                     :       CIVIL ACTION NO. 20-CV-6217
                                              :
HOFFMAN INSURANCE, et al.,                    :
     Respondents.                             :


                                        MEMORANDUM

SCHMEHL, J.            /s/ JLS                                            March 1, 2021

       This matter comes before the Court by way of a Motion for Reconsideration (ECF #6)

and a second Application to Proceed In Forma Pauperis (ECF #7) filed by Petitioner Jimi Rose,

proceeding pro se. Also before the Court is letter from Rose dated January 15, 2021 (ECF #8).

Because the Court previously determined that Rose is unable to afford to pay the filing fee and

granted him leave to proceed in forma pauperis by Order dated January 4, 2021 (ECF #5), the

Court will deny his most recent Application to Proceed In Forma Pauperis (ECF #7) as moot.

For the following reasons, Rose’s Motion for Reconsideration will be denied.

I.     PROCEDURAL HISTORY

       By Memorandum and Order dated January 4, 2021, this Court previously denied the

Petition for Special Relief that Rose filed in this matter without prejudice to Rose’s right to

pursue such relief in Rose v. Hoffman Insurance Consultants, LLC, et al., Civ. A. No. 16-2225

before the Honorable Joel H. Slomsky. As this Court explained,

                On May 6, 2016, Rose, a regular litigant in this Court, initiated a civil
             against the four named Respondents in this matter, among others, relating to
             a fire at 2327 Hanover Avenue in Allentown, Pennsylvania, a property
             owned by Rose and leased to Respondent Husenaj. See Rose v. Hoffman
             Ins. Consultants, LLC, Civ. A. No. 16-2225, 2018 WL 3454930, at *1 (E.D.

                                                  1
              Case 5:20-cv-06217-JLS Document 9 Filed 03/01/21 Page 2 of 4




               Pa. July 18, 2018), aff’d, 18-2736, 2019 WL 451277 (3d Cir. Jan. 30, 2019).
               After the fire damaged the property, Respondent Hoffman Insurance refused
               to pay the claim on the property because it believed Rose set the fire. Id.
               By Opinion and Order entered on July 18, 2018, the Honorable Joel H.
               Slomsky dismissed Rose’s third amended complaint in the 2016 litigation
               pursuant to Federal Rule of Civil Procedure 12(b)(6) and denied leave to
               amend. Id. at *5-*6. Rose appealed Judge Slomsky’s ruling, and by Order
               dated January 30, 2019, the United States Court of Appeals for the Third
               Circuit summarily affirmed the July 18, 2018 Opinion and Order. Rose v.
               Hoffman Ins. Consultants, LLC, App. No. 18-2736, 2019 WL 451277, at *1
               (3d Cir. Jan. 30, 2019). Rose subsequently sought post-judgment relief,
               including relief under Federal Rule of Civil Procedure 60(b), . . . all of
               which Judge Slomsky denied, and the Third Circuit affirmed on appeal.
               (See ECF Nos. 168, 173 in Civ. A. No. 16-2225.)
                   On October 1, 2020, just days after the Third Circuit affirmed Judge
               Slomsky’s denial of post-judgment relief in Rose’s 2016 litigation, Rose
               filed a “Motion for Special Relief Pursuant to Manifest Injustice Due to This
               Honorable Court’s Ruling on the 18th day of July, 2018” before Judge
               Slomsky in the 2016 matter. (ECF No. 174 in Civ. A. No. 16-2225.)
               Opposition to that motion was filed on October 15, 2020. (ECF No. 174 in
               Civ. A. No. 16-2225.)

(Memorandum, ECF #4 at 1-2.) In the January 4, 2021 Memorandum, this Court noted that

Rose’s Motion for Special Relief was still pending before Judge Slomsky in the 2016 litigation.

(Id. at 2).

        Two months Rose after sought relief from Judge Slomsky, he initiated this action and

submitted his Petition for Special Relief (ECF #2) which clearly sought relief from Judge

Slomsky’s July 18, 2018 Opinion and Order in the 2016 litigation. In the January 4, 2021

Memorandum, this Court denied Rose’s Petition, explaining that:

              this Court does not possess the authority to revoke or alter an order issued by
              a federal judge in another federal proceeding. See Smith v. Meyers, 843 F.
              Supp. 2d 499, 505 (D. Del. 2012) (“The structure of the federal courts does
              not allow one judge of a district court to rule directly on the legality of
              another district judge’s judicial acts or to deny another district judge his or
              her lawful jurisdiction.”). Accordingly, any relief sought in the Petition
              (ECF #2) must be denied without prejudice to Rose’s rights to seek such
              relief before Judge Slomsky in the 2016 litigation – the action wherein the
              Order he seeks relief from was entered.



                                                   2
           Case 5:20-cv-06217-JLS Document 9 Filed 03/01/21 Page 3 of 4




(Memorandum, ECF #4 at 2-3.) The Court also noted that “even liberally construed,

Rose’s Petition [did] not set forth a legal basis to maintain a separate civil action” and

simply represented “another attempt by Rose to seek post-judgment relief in the hope of

changing the outcome of the 2016 litigation.” (Id. at 3.)

II.    DISCUSSION

       Rose previously sought leave to proceed in forma pauperis in this action. (See ECF #1.)

By Order dated January 4, 2021, the Court determined that Rose was not able to afford to pay the

filing fee in this action and granted him leave to proceed in forma pauperis pursuant to 28 U.S.C.

§ 1915. (See ECF #5.) Because Rose’s most recent Application to Proceed In Forma Pauperis

(ECF #7) seeks relief the Court has already granted, the Application will be denied as moot.

       Also before the Court is Rose’s Motion for Reconsideration (ECF #6). “Because federal

courts have a strong interest in the finality of judgments, motions for reconsideration should be

granted sparingly.” Cont’l Cas. Co. v. Diversified Indus., Inc., 884 F. Supp. 937, 943 (E.D. Pa.

1995). Accordingly, a party seeking reconsideration must establish, “(1) an intervening change

in the controlling law; (2) the availability of new evidence that was not available [at the time of

the Court’s prior ruling]; or (3) the need to correct a clear error of law or fact or to prevent

manifest injustice.” See Max’s Seafood Café ex rel. Lou-Ann, Inc. v. Quinteros, 176 F.3d 669,

677 (3d Cir. 1999). Mere disagreement with the Court’s decision is insufficient to warrant

reconsideration. See Boretsky v. Governor of New Jersey, 433 F. App’x 73, 78 (3d Cir. 2011).

       Here, Rose has failed to meet the standard for reconsideration. His Motion for

Reconsideration does not take issue with this Court’s prior determination that it lacks the

authority to revoke Judge Slomsky’s prior orders. Rather, Rose’s Motion for Reconsideration

again essentially just seeks relief from the July 18, 2018 Opinion and Order Judge Slomsky



                                                   3
           Case 5:20-cv-06217-JLS Document 9 Filed 03/01/21 Page 4 of 4




entered in the 2016 litigation. As previously explained to Rose, this Court does not possess the

authority to revoke or alter an order issued by a federal judge in another federal proceeding. See

Smith v. Meyers, 843 F. Supp. 2d 499, 505 (D. Del. 2012) (“The structure of the federal courts

does not allow one judge of a district court to rule directly on the legality of another district

judge’s judicial acts or to deny another district judge his or her lawful jurisdiction.”). As was the

case at the time of the January 4, 2021 Memorandum and Order, this Court cannot revoke or

alter Judge Slomsky’s orders in the 2016 litigation, and Rose’s Motion for Special Relief (ECF

No. 174 in Civ. A. No. 16-2225) seeking that same relief remains pending for consideration

before Judge Slomsky at this time. Accordingly, there is no basis for the Court to grant Rose’s

Motion for Reconsideration and it will be denied.

III.   CONCLUSION

       For the foregoing reasons, the Court will deny Rose’s Application to Proceed In Forma

Pauperis as moot and deny his Motion for Reconsideration. An appropriate Order follows.




                                                   4
